Citation Nr: 0021412	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for osteoarthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1992.  This case came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).  In a June 1996, 
decision, the Board denied the issue on appeal.  However, on 
appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter Court), a joint motion to remand was 
granted, and the Board's decision as to the issue of 
entitlement to an increased rating for osteoarthritis, lumbar 
spine, was vacated.  In compliance to the Court's Order, the 
Board remanded this issue in June 1998 and June 1999.  


FINDING OF FACT

Manifestations of the veteran's service-connected low back 
disorder include pain and no more than moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for osteoarthritis, lumbar spine, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records reveal that the veteran 
injured his lower back in 1985.  The diagnosis was lumbar 
strain.  The veteran continued to complain of lumbar pain, 
and in April 1990 degenerative joint disease of the lumbar 
region was shown by x-ray evidence.  On service separation 
examination in August 1992, x-rays revealed scoliosis at the 
L4-5 levels, degenerative joint disease, and spina bifida 
occulta.  

Subsequent to service discharge, a VA examination conducted 
in 1992, reported that the veteran complained of constant low 
back pain, which was exacerbated by heavy lifting.  Radiation 
of this pain and paresthesias in the lower extremities was 
not reported.  His pain was unaffected by coughing and 
sneezing.  Examination showed the veteran walked with a 
normal gait, free of any limp.  The veteran undressed and 
dressed without discomfort, and moved "easily" from  
sitting to standing to supine positions.  Musculature in the 
veteran's back was symmetrical and the normal spinal curves 
were maintained.  There was no spinous tenderness, 
paravertebral spasm, or pelvic tilt.  Lumbar flexion was 
limited to 63 degrees, and extension to 16 degrees.  Lateral 
flexion was limited to 19 degrees on the right, and 28 
degrees on the left.  Rotation of the lumbar spine was to 45 
degrees, bilaterally.  Toe and heel walk was equal.  In the 
supine position, the veteran complained of low back 
discomfort on straight leg raising to 85 degrees on the left, 
and 83 degrees on the right.  No neurological deficits in the 
lower extremities were shown, and Lasegue sign was negative.  
X-rays of the lumbar spine indicated that the vertebral 
bodies were normal in height and alignment.  Minimal 
osteoarthritic changes were seen on the anterior aspects of 
L4-5 vertebrae.  There was a slight narrowing of the L5-S1 
interspace, posteriorly.  The diagnosis was minimal 
osteoarthritis of the lumbar spine, with a strong 
psychological component.  

VA outpatient treatment records from 1992 to 1993, reported 
complaints of pain and low grade tenderness to palpation, 
however trunk mobility was reported as functional.  In April 
1993, spasm in the paravertebral muscles was shown.  A VA 
outpatient treatment record dated in August 1997, revealed 
tenderness at the S1 joint, spasm, and a positive straight 
leg raising on the right side.  The assessment was acute 
lumbosacral strain.  A computerized tomography scan  noted a 
central bulge at C5-S1 centrally and to the left.  The 
veteran complained of an increase in his back pain in 1998, 
and his medications were changed.

A VA examination conducted in May 1998, reported complaints 
of back pain with intermittent right heel numbness and left 
ankle aches, as well as calf cramping when lifting heavy 
objects repeatedly.  The veteran denied radiating pains into 
the buttock, thighs, or legs, and also denied bowel or 
bladder control difficulty.  On examination, no deformity was 
shown.  A normal gait was observed and the paraspinous 
muscles were symmetrical.  On palpation, tenderness in the 
region of the right posterior superior iliac spine was shown 
with no myospasm.  Range of motion of the lumbar spine was 85 
degrees forward flexion, 25 degrees extension, 30 degrees 
lateral bending, bilaterally, and 40 degrees rotation, 
bilaterally.  Neurological testing revealed good strength, no 
focal motor weakness, negative sitting straight leg raise 
test, bilaterally, and no clonus.  There was no left achilles 
tendon reflex, a 2/4 bilateral patella tendon reflex, and a 
1+/4 right achilles tendon reflex.  X-rays indicated a slight 
narrowing at L5-S1, with small osteophytes noted L4-5 and L5-
S1.  The clinical impression was lumbar strain, with mild 
underlying degenerative discs.

An additional VA examination conducted October 1998, reported 
back pain localized in the lumbosacral area, without 
radiation.  The veteran stated that he was unable to do all 
his activities due to his back pain and could not sit in 
class for a long period of time in college.  Examination 
revealed 90 degrees flexion, 30 degrees extension, and 30 
degrees of rotation and lateral bending.  His gait was 
normal.  Palpation revealed right-sided lumbosacral pain over 
the posterior superior iliac spine.  Neurological examination 
revealed 5/5 motor strength in the lower extremities, 
bilaterally.  Reflexes were 2-plus in the patellar and 1-plus 
in the achilles.  Good pulses distally were reported.  Upon 
palpation of the lumbar spine, slight muscle spasm in the 
right-sided lower lumbosacral area was shown.  There was no 
objective evidence of inflammation.  The clinical impression 
was mild degenerative joint disease at L5-S1 with chronic 
lumbosacral sprain, with no neurological involvement.  
Limitation of motion was reported as activity related 
limitation rather than "ongoing every day motion."  The 
examiner noted that the veteran appeared uncomfortable when 
he sat up, but no other objective signs of weakness of motion 
were shown.  

A VA outpatient treatment record dated in March 1999, 
reported back muscle spasm.  At a VA examination conducted in 
December 1999, the veteran reported intermittent flare-ups of 
severe back spasm.  Examination revealed no evidence of 
palpable tenderness, however he pointed to the right lower 
paraspinous muscles stating that this was the area of the 
flare-ups.  He was able to forward bend at the waist, touch 
his toes 90 degrees, hyperextend to 20 degrees without 
significant discomfort, and lateral bending to 45 degrees, 
bilaterally, equal and symmetric.  Examination of the 
bilateral lower extremities reveal 5/5 strength with respect 
to hip flexors, extensors, knee flexors and extensors, as 
well as ankle, dorsi, and plantar flexion.  There was no 
evidence of sensory deficits.  He had a negative straight leg 
raising and was able to stand on his toes and heels without 
difficulty.  The impression was recurrent episodes of low 
back pain "well controlled with therapy and 
anti-inflammatories."  The examiner stated that the veteran 
did not have any significant functional limitation, except on 
"minor episodes of flareups, which put him in bed for a day 
or two.  He seems to be controlling it well and is able to 
function currently again as an artillery role (sic), as well 
as playing sports."  

Service connection for osteoarthritis, lumbar spine is in 
effect and an initial evaluation of 20 percent was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5295.  This rating contemplates traumatic arthritis, and 
is rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (1999).  A 20 percent 
disability rating is for assignment on the showing of 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  A 40 percent 
disability rating is for assignment for severe limitation of 
motion of the lumbar spine.  Id.  Diagnostic Code 5295 
provides for a 20 percent rating lumbosacral strain 
manifested by muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating, the maximum rating under Diagnostic Code 
5295, requires severe impairment manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

In the instant case, listing of the whole spine to the 
opposite side has not been shown by the evidence of record.  
Marked limitation of motion of forward bending has not been 
shown, nor has loss of lateral motion.  Nevertheless, x-rays 
of the lumbar spine revealed mild degenerative joint disease 
at L5-S1.  However, the fact that these criteria are not 
listed as independent clauses, i.e., by semicolon, makes 
clear that the low back disability must reflect an overall 
general picture of these symptoms.  Tallman v. Brown, 7 Vet. 
App. 453, 464 (1995).  Accordingly, a 40 percent disability 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 is not warranted.

Additionally, a 40 percent evaluation under the provisions of 
Diagnostic Code 5292 is not warranted as severe limitation of 
the lumbar spine has not been shown.  No more than moderate 
limitation of motion has been demonstrated by the medical 
evidence of record.  Accordingly, a 40 percent disability 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 is not warranted.

The Board has also considered functional impairment due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); see also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence has shown that the veteran walked with a normal 
gait, free of any limp.  He undressed and dressed readily, 
without discomfort.  He moved easily from a sitting to 
standing to supine position.  Recently however, an examiner 
reported that the veteran was uncomfortable when he "sits 
up"; however, the examiner further noted there were no 
objective signs of weakness of motion noted on the 
examination.  Evidence of motor involvement was not found, 
and the neurological examinations have been normal.  The 
current 20 percent rating reflects a moderate degree of 
disability, to include moderate limitation of motion of the 
lumbar spine.  Recent examinations have revealed no more than 
slight, if any, limitation of motion of the lumbar spine, 
without functional limitation, except on minor episodes of 
flareups.  These recurrent episodes of low back pain were 
reported as well controlled with therapy and 
anti-inflammatories.  The veteran was reported as playing an 
active role in the National Guard in the artillery, and 
played sports.  Consequently, any pain affecting strength and 
motion is shown to be no more limiting than contemplated by 
the current evaluation.  The Board therefore concludes that 
the 20 percent rating currently assigned more than adequately 
reflects the degree of disability produced as a result of the 
veteran's lumbar spine disorder, including complaints of 
pain.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Accordingly, the Board has recharacterized 
the issue on appeal in order to comply with the recent 
opinion by the Court in Fenderson. 

In this case, the RO granted service connection and 
originally assigned a 20 percent disability for 
osteoarthritis, lumbar spine as of the day following 
separation from active service, i.e., September 30, 1993.  
See 38 C.F.R. § 3.400(b)(2)(i) (1999).  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 20 percent for the disability 
at issue at any time subsequent to the day following 
separation from active service, i.e., September 30, 1993.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

The claim of an initial evaluation in excess of 20 percent 
for osteoarthritis, lumbar spine, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

